Citation Nr: 1707048	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
FINDING OF FACT

It is at least as likely as not that the Veteran's hepatitis C had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for hepatitis C is warranted.  In an October 2016 medical opinion, a VHA expert opined that based on the Veteran's reported medical history and lack of risk factors post service, it is at least as likely as not that his currently diagnosed hepatitis C had its onset during service.  The Board finds the VHA expert's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all elements necessary to establish service connection have been met.  See 38 C.F.R. §  3.303(d).  


ORDER

Service connection for hepatitis C is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


